DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This is a Final Action in response to the communication filed on October 7, 2020.
Claims 1, 13, 19, and 23-24 have been amended.
Claims 1-4 are currently pending.
Claims 1, 13, and 19 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98 and has been considered.



Response to Amendments and Arguments
Examiner notes that Claims 13-18 have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is reiterated in the Claim Interpretation below. 

Applicant’s amendments are sufficient to overcome the objections to Claims 23 and 24 due to informalities.  Examiner withdraws the corresponding objections.
 
Applicant’s amendments are sufficient to overcome the rejection of Claims 1-4, 6-9, 11-12, 19, 21, and 23-24 as being indefinite under 35 U.S.C. 112, second paragraph.  Examiner withdraws the corresponding rejections.
 
Applicant’s arguments with respect to the rejection of Claims 1-4, 6-9, 11-14, 16-19, and 21-24 as being directed to a judicial exception without significantly more under 35 U.S.C. 101 have been fully considered but are not persuasive.  However, Examiner provides new grounds of rejection in view of the amendments.
Applicant has argued that claims do not recite an abstract idea at Step 2A, but are directed to a solution that improves a technology or technical field.1
Examiner respectfully disagrees.

Machine learning is defined as a branch of artificial intelligence concerned with the construction of programs that learn from experience, where the learning may take many forms, ranging from learning from examples and learning by analogy to autonomous learning of concepts and learning by discovery.2  The disclosure as a whole does not mention machine learning or artificial intelligence, and it is not apparent how the disclosed techniques would be interpreted as such.  The claims indeed describe the concept of training, but not training of a computer – the claims describe 
The Supreme Court explained in Alice Corp. v. CLS Bank Int’l. that a mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility.3  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Merely adding generic computer components to perform the method is not sufficient.  Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.4  In the instant case, the mere fact that the recited steps “involve technology or a technical field” is nothing more than mere instructions to “apply it.”  Merely reciting performance of an abstract idea on certain computer elements is not a sufficient showing of the extent to which the computer aids the method or the significance of computer to the performance of the method.  As discussed in the previous rejection, the recited limitations are steps that would ordinarily be carried out by humans engaging in professional development activities, which is no way “rooted in computer technology,” and there is no indication 
Applicant’s arguments with respect to Core Wireless and Trading Technologies are unpersuasive because the disclosure as a whole do not purport to provide any improvements to the technology of user interfaces.  Instead, the claims recite an abstract idea along with mere instructions to apply it using generic computer components, and therefore do not amount to an improvement in a technology or a technical field.
These arguments are therefore considered unpersuasive.

5
Examiner respectfully disagrees. 
Many of the argued limitations are part of the abstract idea.  The elements of the graphical user interface represent general-purpose components and amount to mere instructions to apply the abstract idea on a computer.  As noted above, the disclosure fails to provide details regarding any unique structure or functionality of the recited computer elements.  For instance, there are no details regarding how a computer generates and formats representations in a graphical user interface, how a computer derives strategies using data entries in a relational database, or how a computer tracks and enforces a user’s interaction.  Given the admissions in the disclosure regarding generic components, it is clear that the additional elements in the claims are nothing more than mere instructions to “apply it” or generally linking the abstract idea to a technological environment. 
The argued “feedback loop” does not pertain to the fact pattern of Diehr.  Here, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.6  In the instant case, the argued “feedback loop” includes concepts of 7  The concepts of providing the client with insight, recommendations, custom-tailored strategies, and tools to improve progress are all part of the abstract idea and do not amount to a practical application.
These arguments are therefore considered unpersuasive.
Applicant’s arguments regarding extra-solution activities are considered moot as they do not apply to the current rejection.

Applicant has argued that the Examiner has not provided an explanation as to why each of the claims are ineligible subject matter.8
Applicant once again appears to be ignoring the plethora of examples provided in the previous rejection as to how the recited limitations, both individually and as an ordered combination, amount to human activities.  The dependent claim rejections point back to the parent claim because they merely narrow the same abstract idea as recited 
These arguments are therefore considered unpersuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claims 13-18 include limitations that use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited function, where the generic placeholder is not preceded by a structural modifier.  However, these elements are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, given their broadest reasonable interpretation in view of the disclosure as a whole.
Claim limitations “professional growth tool module,” “strategy module,” “interface module,” “statistical module,” and “historical overview module” use the generic placeholder "module" coupled with respective functional language without reciting sufficient structure to achieve the functions.  Furthermore, the terms “professional growth tool,” “strategy,” “interface,” “statistical,” and “historical overview” do not serve as structural modifiers for the generic placeholders.
While the limitations appear to satisfy the three-prong test, the disclosure indicates that “[a] module… should be generally understood as a collection of routines that perform various system-level functions and may be dynamically loaded and unloaded by hardware and device drivers as required.  The modular software components described herein may also be incorporated as part of a larger software platform or integrated as part of an application specific component.”9  It further indicates that the modules are stored on a memory and executed by a processor of a server computer.10  Under its broadest reasonable interpretation in light of the disclosure as a not intend to cover any corresponding “structure or material” described in the specification.  The claim limitations clearly represent software routines stored on the recited system and do not invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as means-plus-function elements.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, this claim recites the limitation “the growth ladder display” in the “identifies a current level…” step.  There is insufficient antecedent basis for this element in the claims.
The claim is therefore indefinite.

Regarding Claims 2-4 and 6-7, these claims inherit and fail to cure the deficiencies of Claim 1 and are indefinite for the reasons discussed above.  Examiner notes that Claim 8 cures the deficiency of the parent claim and is therefore not rejected under this statute.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11-14, 16-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The abstract idea is described by the limitations (in emphasis):
A method for assisting a client in reaching a level of professional growth, the method comprising:
receiving client data from the client and a relational database, the client data comprising associations among data entries regarding professional growth of the client;
executing instructions stored in memory, wherein execution…:
	determines a current score for each level of a plurality of levels of professional growth of the client, based on the received client data, the plurality of levels of professional growth including monopoly, domination, innovation, differentiation, profitability, productivity, and captivity,
		the current score for monopoly based on a number of customers of the client that have eliminated competitors of the client,
		the current score for domination based on a number of unique processes,
		the current score for innovation based on a number of customers of the client using one or more unique processes of a user,
		the current score for differentiation based on frequency of client use of Dangers-Opportunities-Strengths (D.O.S.) analysis with customers,
		- 2 -4934US/4934/STRACOthe current score for profitability based on a largest check calculation to identify profitability of professional tasks,
		the current score for productivity based on focus day calculations, and,
		the current score for captivity based on decrease in commoditization of products, and
	identifies a current level and next level of professional growth for the client, by conducting a comparative analysis of client data versus established details regarding the plurality of levels of professional growth as provided by the growth ladder display, the established details for each level including:
		a summary of the level,
		strengths of the level,
		dangers of the level, and
		opportunities of the level,
generating a user interface that includes a graphical representation of professional growth levels, obstacles, strengths, weaknesses, and results;
receiving, from the user interface, input including a user selection of at least one of the professional growth levels, obstacles, strengths, weaknesses, and results, the input corresponding to professional growth;
generating one or more custom-tailored strategies based on a user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results, the custom-tailored strategies further derived from the associations from data entries as determined by the relational database…;
generating, in the user interface, a graphical representation of the custom-tailored strategies including the user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results;
executing instructions stored in memory, wherein execution…:
	- 3 -4934US/4934/STRACOgenerates a plurality of interactive professional growth tools using one or more templates and training materials stored in the relational database, each of the plurality of levels of professional growth associated with at least one of the interactive professional growth tools, and
	identifies which of the available interactive professional growth tools associated with the current level of professional growth should be provided to the client, based on the determination of the current level; and
providing to the client online access via the Internet to a first identified interactive professional growth tool for use by the client in achieving the next level of professional growth, the provided first interactive professional growth tool including:
	templates and training materials stored in the relational database, and
	at least one of a focus day calculator, intellectual capital calculator, entrepreneur time calculator, and largest check calculator, the at least one calculator configured to:
		calculate client progress in achieving the next level of professional growth using current statistics supplied by the client, the statistics representing at least one statistical measurement of the professional growth of the client within a given time period, and
		communicate a recommendation to the client concerning a next step in achieving the next level of professional growth, the recommendation based on the calculated client progress;
receiving updated client data of professional growth from the client;
dynamically identifying a second interactive professional growth tool based on the received updated client data;
providing to the client access to the second interactive professional growth tool; and
tracking and enforcing the client’s interaction with the one or more professional growth tools before the client may advance to the next level of professional growth.
i.e., managing the professional growth of a client by evaluating the client’s current growth, developing and providing customized strategies and tools to assist the client in reaching a next level, and enforcing the client’s progress.  This represents concepts of managing personal behavior or relationships or interactions between people, including teaching and following rules or instructions, and amounts to a certain method of organizing human activity.11  The identified limitations all describe human behaviors and interactions that would ordinarily take place when a trainer is engaging a trainee (e.g., a manager training an employee, a teacher training a student, etc.) and describe the abstract idea.
Limitations for receiving client data from the client, determining a current score for each of a plurality of levels of professional growth, and identifying a current level and next level of professional growth all describe the concept of evaluating a client’s current growth.  These steps describe activities that are common to human training programs, as such programs ordinarily include an initial evaluation to determine the training needs of the client.  For example, an employee submits a self-assessment or a student takes a pre-test in order to determine current growth and future training needs.  The specification explicitly states that “client data regarding professional growth may be received from a scorecard where the client self-evaluated his or her professional growth,”12 which clearly represents personal behaviors and/or interpersonal interactions of humans.  Such evaluations are traditionally carried out using paper-and-pencil e.g., through mental processing, to determine a score for each of a number of categories, determine current and next levels of growth, and develop training strategies and tools.  The “growth ladder display” thus amounts to nothing more than a scorecard or rubric and the “comparative analysis” is merely a mental evaluation that a trainer carries out to evaluate a self-assessment of a client.  Limitations identifying the specific levels of professional growth (i.e., monopoly, domination, etc.), the data used to determine the current scores for each level (i.e., number of customers, number of unique processes, etc.), and the established details for each level (i.e., summary, strengths, etc.) all describe the content of information used to evaluate client growth.  These limitations merely narrow the evaluation traditionally performed by a human to comprise information of a particular content, which is not enough to differentiate the recited concepts from other recognized methods of organizing human activity.  For instance, the concept of determining current scores for each of a plurality of levels of professional growth is analogous to the mental process that a doctor follows when evaluating each of a plurality of elements to test for nervous system malfunction13 or the mental process that a hairstylist follows when evaluating each of a plurality of partial zones of a client’s head to determine corresponding hair designs,14 regardless of the fact that the content of the “client data” and the particular instructions for evaluation are inherently different in each of these instances.  The recited limitations for receiving client data, determining current scores, and identifying current and next levels of professional growth as a whole represent personal behaviors 
Limitations for generating a graphical representation of professional growth, receiving input including a user selection, generating custom-tailored strategies based on the user selection and the client data, generating a graphical representation of the custom-tailored strategies, generating a plurality of interactive professional growth tools, and identifying which of the available tools should be provided to the client all describe the concept of developing customized strategies and tools to assist the client in reaching a next level.  These activities are normally carried out by humans, e.g., through discussion, mental processing, and paper-based means when developing personalized learning or training plans.  For example, a manager would traditionally interact with an employee to develop a customized training plan by reviewing and discussing an employee evaluation, training requirements, and available courses and tools.  Similarly, a personal tutor would traditionally interact with a student to devise a customized training plan by reviewing and discussing pre-test scores, learning goals, and offered curricula and course materials.  The recited “graphical representations” represent nothing more than certain manual techniques for exchanging intangible information.  For example, the professional growth tools depicted in Fig. 4-5 represent charts that may be provided and filled out using paper-and-pencil means, which in a training or teaching setting would ordinarily include media such as printed publications, clipboards, blackboards, posters, etc.  Generating custom-tailored strategies based on input received from the client describes evaluating collected information and amounts to mental activity normally carried out in a human trainer’s mind.  This is also analogous to 15  These limitations merely describe the behaviors and interactions of humans, including mental processing and certain paper-and-pencil techniques for exchanging intangible information, and are part of the abstract idea.  Once again, the content of the information being exchanged in this case (i.e., obstacles, strengths, etc.) does not distinguish the recited concepts from personal behaviors and interpersonal interactions that are otherwise considered abstract.
Limitations for providing to the client access to the interactive professional growth tool, calculating progress in achieving the next level, communicating a recommendation to the client concerning a next step, receiving updated client data, dynamically identifying a second interactive professional growth tool, providing to the client access to the second tool, and tracking and enforcing the user’s interaction with the tools all describe concepts of providing training to the client and enforcing the client’s progress.  These activities further describe concepts of managing personal behaviors and interpersonal interactions that are common to any ordinary human training program, including teaching and following rules or instructions.  For example, a company may provide training courses for an employee to acquire certain certifications, measure the employee’s progress based on courses completed successfully, and enforce the training by offering a promotion after certain certifications are achieved.  Similarly, a teacher provides study materials, coaching, and exams to a student, and chooses to repeat course materials or advance to the next level based on the student’s scores.  The specification states that the professional growth tools may include one or more 16  These clearly represent traditional manual techniques for organizing teaching or training activities.  Read in light of the disclosure as a whole, including the corresponding features of application 12/534,783, a calculator configured to calculate client progress using current statistics supplied by the client represents a means for measuring a client’s progress and is part the abstract concepts of evaluating and enforcing the client’s progress.  For example, a manager may measure an employee’s progress towards a promotion based on courses and assessments completed by the employee, or a teacher may measure a student’s progress towards the next grade level based on assignments and quizzes submitted by the student.  The “calculator” itself is nothing more than a set of rules or instructions for deriving a metric representative of progress.  As discussed above with respect to determining scores, the particular types of metrics evaluated by the calculators (i.e., focus day, intellectual capital, etc. as further detailed in the ’783 application) merely narrow the concept of measuring client progress to include information and/or calculations of a particular content, and do not distinguish the claimed techniques from otherwise abstract evaluations that are ordinarily performed in the human mind.  Indeed, the concept of managing teaching or training activities includes the human act of teaching or coaching, which normally involves communicating recommendations to the client and dynamically updating growth tools e.g., literature, exercises, scorecards, evaluations, coaching, recommendations, etc.), and describe the method of organizing human activity.
Viewed both individually and as an ordered combination, the claim limitations clearly set forth concepts of teaching or personal training, i.e., managing the professional growth of a client by evaluating the client’s current growth, developing and providing customized strategies and tools to assist the client in reaching a next level, and enforcing the client’s progress.  These concepts describe managing personal behaviors or relationships or interactions between people, including teaching and following rules or instructions, and amount to an abstract method of organizing human activity.
The claim therefore recites a judicial exception.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the limitations (in emphasis):
A method… comprising:
receiving client data from the client and a relational database, the client data comprising associations among data entries…;
executing instructions stored in memory, wherein execution of the instructions by a processor:
	determines a current score…, and

generating a user interface that includes a graphical representation of professional growth levels…;
receiving, from the user interface, input including a user selection…;
generating the custom-tailored strategies… derived from the associations from data entries as determined by the relational database and from strategies pre-programmed in the processor;
generating, in the user interface, a graphical representation of the custom-tailored strategies…;
executing instructions stored in memory, wherein execution of the instructions by an interactive professional growth tool module:
	- 3 -4934US/4934/STRACOgenerates… using one or more templates and training materials stored in the relational database..., and
	identifies…; and
providing to the client online access via the Internet to a first identified interactive professional growth tool… including:
	templates and training materials stored in the relational database…
The majority of the claim limitations describe the abstract idea as discussed above.  The identified additional elements are all recited at a high level of generality, and as a whole amount to mere instructions to apply the abstract idea on a general-purpose computer connected to the Internet.  The specification states that computing devices for implementing the method may include “a desktop computer, a laptop computer, a server, a handheld computer, a smartphone, a personal digital assistant, 17 which all represent generic, off-the-shelf devices.  The recitation to use a processor executing instructions stored in memory to implement certain abstract-idea features thus amounts to mere instructions to apply the abstract idea steps using general-purpose components.  The disclosure further indicates that a user input/output interface is “any device that may receive data from a client or provide data to the client,” such as a monitor, keyboard, or mouse.18  The recited user interface elements thus represent nothing more generic computer interfaces that are merely invoked to collect and provide certain abstract-idea information.  Considered as a whole, the recited processor, memory, instructions, and user interface amount to nothing more than a general-purpose computer that is used to “apply” abstract human activities.  
The relational database and pre-programmed strategies similarly amount to mere instructions to apply certain abstract-idea features using computer storage.  The concepts of storing client data and storing growth tools describe concepts of teaching and are part of the abstract method of managing interpersonal interactions.  For example, a teacher conventionally stores student records using paper documents including various data associated with learning progress.  A teacher also conventionally stores growth tools either mentally (e.g., calculators, coaching, recommendations, etc.) or in paper form (e.g., literature, exercises, scorecards, evaluations, etc.).  The claim calls upon processor and database elements at a high level of generality to perform nothing more than ordinary functions of storing and retrieving data.  The invocation of the data entries stored in a relational database and strategies pre-programmed in a 
The specification further states that the network “may be a local area network (LAN), which may also be communicatively coupled to a wide area network (WAN) such as the Internet,”19 and that client devices “may comprise any combination of computer hardware and software configured to receive and transmit information over the network.”20  Read in light of the disclosure as a whole, communicating over the Internet simply requires any generic devices capable of communicating over a generic network.  The recitation to provide “online access via the Internet” to the professional growth tool thus amounts to nothing more than mere instructions to apply or implement the abstract concept of personal training using Internet, similar to the invocation of the Internet in Ultramercial, Inc. v. Hulu, LLC.21  For instance, the professional growth tools depicted in Fig. 4-5 represent traditional paper-based means for providing information to and receiving information from a trainee, as discussed above, whereas the embodiments of Fig. 6-7 and 9-10 depict the same or similar tools and simply add a web browser display.  Given that the disclosure as a whole provides no details regarding the functioning or interactions of network and interface components, the recited limitations are clearly nothing more than ordinary human activities along with instructions to apply them in a computing environment.
Viewed both individually and as an ordered combination, the additional elements in the claim amount to nothing more than a general-purpose computer connected to the 
The claim is therefore directed to a judicial exception.
The claim does not include additional elements that amount to an inventive concept.  As discussed above with respect to the “directed to” inquiry, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a general-purpose computer using the Internet.  The same analysis applies here, because mere instructions to apply an exception on a computer or limiting the use of an exception to a particular technological environment is not enough to supply an inventive concept.  The disclosure makes it clear that the recited additional elements require nothing more than generic computer components known to those of ordinary skill, as discussed above, and as a whole does not purport to provide any improved and/or unique features of existing technologies such as data storage, data processing, user interfaces, or networks.  Read in light of the disclosure as a whole, the claim does not describe any non-generic or unconventional combination of computer elements, but instead calls upon existing components at a high level of generality in order to carry out certain abstract-idea steps.  For instance, the claim does not describe any particular unique delivery of information online through a user interface, nor does it describe how the user interface communicates with the processor and/or relational database in order to deliver professional growth tools.  Rather, it merely recites broad i.e., graphical user interface) to allow trainees to access the appropriate training materials.  The courts have held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.22  The courts have further held that implementing an abstract idea in a particular technological environment, such as the Internet, or requiring the use of software to tailor information and provide it to the user on a generic computer is not enough to provide significantly more.23Viewed both individually and as an ordered combination, the additional elements in the claim amount to mere instructions to implement the abstract idea on a general-purpose computer or in a generic technological environment, are not enough to transform the claimed invention into that is significantly more than the abstract idea itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 2, the recited limitations describe the particular strategies provided to the client and the techniques for evaluating progress, which further narrows 
 
Regarding Claim 3, the recited limitations describe assisting the client using the provided professional growth, which further describes the concepts of teaching or training, and are part of the abstract idea of personal training.

Regarding Claim 4, the recited limitations describe measuring current client data using a calculator, which further describes the concept of measuring client growth using conventional manual techniques as discussed for Claim 1, and are part of the abstract idea of personal training.

Regarding Claim 6, the recited limitations describe receiving data from a relational database coupled to the processor, which amounts to additional instructions to apply the abstract idea using generic data-retrieval functions and fails to add anything to the generic computer implementation discussed for Claim 1.  Therefore, these limitations are not enough to integrate the abstract idea into a practical application or supply an inventive concept.

Regarding Claim 7, the recited limitations describe the content of information collected from the client, which further narrows the concepts of teaching or training as discussed for Claim 1, and are part of the abstract idea.

Claims 8-9, the recited limitations describe providing a growth ladder display, which describes additional steps of providing training information to a client regarding professional growth.  Such activities are traditionally performed manually using paper-based means, as discussed for Claim 1, and are part of the abstract idea of personal training.  As further discussed for Claim 1, the content of information provided in the ladder (i.e., a result, a name, a summary, etc.) does not distinguish the recited concepts from teaching or training interactions that are otherwise considered abstract.

Regarding Claim 11, the recited limitations describe maintaining a historical overview of client growth based on prior levels, which further narrows the concepts of tracking and evaluating a client’s growth, and are part of the abstract idea of personal training.

Regarding Claim 12, the recited limitations describe providing the client a statistical measurement of professional growth, which further narrows the concepts of tracking and evaluating a client’s growth and providing training, and are part of the abstract idea of personal training.

Regarding Claim 13, this claim recites an abstract idea.  The abstract idea is described by substantially the same limitations as identified for Claim 1.  The claim further recites limitations describing developing upcoming strategies, deriving one or more strategies, providing the derived strategies, providing information regarding the levels of professional growth, generating a recommendation, and providing a statistical 
The claim therefore recites a judicial exception.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The claim recites substantially the same additional elements as identified for Claim 1.  The claim further recites a professional growth tool module, a strategy module, an interface module, and a statistical module to perform the steps of the process.
The additional elements are all recited at a high level of generality and amount to nothing more than mere instructions to apply the exception on a general-purpose computer connected to the Internet in the same way as discussed for Claim 1.  Regarding the recited modules, the specification states that “[a] module… should be generally understood as a collection of routines that perform various system-level functions and may be dynamically loaded and unloaded by hardware and device drivers as required.”24  Understood in light of the disclosure as a whole, the various recited modules represent nothing more than software instructions generically stored on and executed by hardware, where “[t]hose skilled in the art are familiar with instructions, processor(s), and storage media.”25  The invocation of modules in the claim describes nothing more than to a generic software implementation of the abstract idea and amounts to further instructions to “apply it.”
The claim is therefore directed to a judicial exception.

The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 14, the recited limitations describe substantially the same subject matter as recited in Claim 6 and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 16, the recited limitations describe substantially the same subject matter as recited in Claim 11 and are directed to a judicial exception without significantly more for the reasons discussed above.
The invocation of a historical overview module amounts to nothing more than a generic software implementation and fails to add anything more as discussed for Claim 13.

Regarding Claim 17, the recited limitations describe providing one or more strategies to the client on how to measurably progress from the current level to the next level, which describes additional steps of providing information to the client regarding 
The invocation of a strategy module amounts to nothing more than a generic software implementation and fails to add anything more as discussed for Claim 13.

Regarding Claim 18, the recited limitations describe substantially the same subject matter as recited in Claim 12 and are directed to a judicial exception without significantly more for the reasons discussed above.
The invocation of a statistics module amounts to nothing more than a generic software implementation and fails to add anything more as discussed for Claim 13.

Regarding Claim 19, this claim recites an abstract idea.  The abstract idea is described by substantially the same limitations as recited in Claim 1.  The claim further recites limitations describing developing upcoming strategies, associating each level of professional growth with at least one professional growth tool, deriving one or more strategies from the associations, providing the derived strategies, providing information regarding the levels of professional growth, generating a recommendation, and providing a statistical measurement.  These limitations all describe additional personal behaviors and/or interpersonal interactions characteristic of concepts of teaching or personal training, similar to those discussed for Claim 1, and are part of the abstract idea.
The claim therefore recites a judicial exception.

The claim is therefore directed to a judicial exception.
The claim does not include additional elements that supply an inventive concept.  As discussed above with respect to the “directed to” inquiry and with respect to Claims 1 and 13, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a general-purpose computer.  The same analysis applies here, because mere instructions to apply an exception on a computer or limiting the use of an exception to a particular technological environment is not enough to supply an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 21, the recited limitations describe substantially the same subject matter as recited in Claim 11 and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claim 22, the recited limitations describe an intellectual capital calculator, a focus day calculator, an entrepreneur calculator, and a largest check calculator, and their corresponding functions.  As discussed for Claim 1, each of the recited calculators represents a set of rules or instructions for evaluating information associated with the client’s progress.  The corresponding functions all represent steps that would ordinarily be performed mentally by a trainer in order to evaluate a trainee’s progress and provide recommendations.  The recited features all further narrow the method of managing personal behaviors or interpersonal interactions and are part of the abstract idea.
The disclosure as a whole describes the “calculators” in terms of the intangible data evaluations they perform, but fails to provide any details regarding the technical nature of the these elements.  Therefore, when considered as components of a system as recited, these elements amount to nothing more than mere instructions to apply certain abstract-idea features using generic data processing devices and fail to integrate the abstract idea into a practical application or supply an inventive concept.

Regarding Claim 23, the recited limitations describe the first interactive professional growth tool being a calculator and the second interactive professional growth tool being the calculator with enhanced features for a more robust utility.  The professional growth tools and calculators describe the abstract idea without anything more as discussed for Claims 1 and 22.  The recitation that the second tool has “enhanced features for a more robust utility” adds nothing more since the disclosure 

Regarding Claim 24, the recited limitations describe the first interactive professional growth tool being a focus day calculator and the second interactive professional growth tool being the focus day calculator combined with customized coaching strategies in view of the client’s obstacles provided by the updated client data.  These limitations merely narrow the abstract concepts of teaching or personal training, as discussed with respect to the calculators in Claims 1 and 22-23, and therefore amount to a judicial exception without significantly more.
Regarding Claim 25, this claim recites an abstract idea.  The abstract idea is described by the limitations (in emphasis):
A method comprising:
receiving client data from a client and a relational database, the client data comprising associations among data entries regarding professional growth of the client;
executing instructions stored in memory, wherein execution…:
determines a current score for each level of a plurality of levels of professional growth of the client, based on the received client data,
	provides the client a graphical user interface depicting a growth ladder display, the growth ladder display including the plurality of levels of professional growth available to the client wherein the growth ladder display of each of the levels comprises:
		a result of achieving the current level,
		a name of the current level,
		a summary description of features of the current level,
		one or more strengths of the current level,
		one or more dangers of the current level, and
		one or more opportunities of the current level,
	determines a current level and next level of professional growth for the client, by conducting a comparative analysis of client data versus established details regarding the plurality of levels of professional growth as provided by the growth ladder display,
	updating the graphical user interface…;
	receiving, via the graphical user interface, client input including a user selection of at least one of the current level and the next level of professional growth, obstacles, strengths, weaknesses, and results, the user input corresponding to professional growth;
	based on the received the user selection of at least one of the professional levels, obstacles, strengths, weaknesses, and results, generating one or more custom-tailored strategies derived from the associations from data entries as determined by the relational database…
The claimed invention is a method for assisting a client in reaching a level of professional growth, which describes the concept of teaching or personal training, i.e., managing the professional growth of a client by evaluating the client’s current growth, developing and providing customized strategies and tools to assist the client in reaching a next level, and enforcing the client’s progress.  This represents concepts of managing personal behavior or relationships or interactions between people, including teaching and following rules or instructions, and amounts to a certain method of organizing human activity.  These limitations set forth substantially similar concepts as those recited in Claims 1 and 8 and are considered abstract for the reasons discussed above.  The identified limitations all describe human behaviors and interactions that would ordinarily take place when a trainer is engaging a trainee (e.g., a manager training an employee, a teacher training a student, etc.) and describe the abstract idea.
The claim therefore recites a judicial exception.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the limitations (in emphasis):
A method comprising:
receiving client data from a client and a relational database, the client data comprising associations among data entries…;
executing instructions stored in memory, wherein execution of the instructions by a processor:

	provides the client a graphical user interface depicting a growth ladder display, the growth ladder display including the plurality of levels of professional growth available to the client…
	determines a current level and next level…
	updating the graphical user interface to include a graphical representation of the current level and next level of professional growth for the client as determined by the comparative analysis, the graphical representation further including obstacles, strengths, weaknesses, and results;
	receiving, via the graphical user interface, client input including a user selection…;
	based on the received the user selection…, generating one or more custom-tailored strategies derived from the associations from data entries as determined by the relational database and from strategies pre-programmed in the processor; and
	enhancing the graphical user interface, the enhancing including the generation of a graphical representation of the custom-tailored strategies that are derived from the associations from data entries as determined by the relational database and from strategies pre-programmed in the processor.
The identified additional elements are all recited at a high level of generality, and as a whole amount to mere instructions to apply the abstract idea on a general-purpose computer.  Examiner incorporates the rejection of Claim 1 in demonstrating the generic nature of the recited processor, memory, relational database, and graphical user i.e., “current level and next level” and “custom-tailored strategies”).  While such displays are ordinarily provided in human training programs using a variety of manual techniques (e.g., handouts, blackboards, charts, etc.), adding instructions to provide such information by generating and updating a GUI represents nothing more than mere instructions to apply it on a computer, which is not enough to integrate the abstract idea into a practical application.
Viewed both individually and as an ordered combination, the additional elements in the claim amount to nothing more than a general-purpose computer and represents mere instructions to apply the abstract method of managing personal behaviors and interpersonal interactions.  The claim as a whole simply states an abstract idea while effectively adding the words “apply it” using a computer including a GUI, and therefore fails to impose meaningful limits that integrate the abstract idea into a practical application.

The claim does not include additional elements that amount to an inventive concept.  As discussed above with respect to the “directed to” inquiry, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a general-purpose computer.  The same analysis applies here, because mere instructions to apply an exception on a computer or limiting the use of an exception to a particular technological environment is not enough to supply an inventive concept.  The disclosure makes it clear that the recited additional elements require nothing more than generic computer components known to those of ordinary skill, as discussed above, and as a whole does not purport to provide any improved and/or unique features of existing technologies such as data storage, data processing, user interfaces, or networks.  Read in light of the disclosure as a whole, the claim does not describe any non-generic or unconventional combination of computer elements, but instead calls upon existing components at a high level of generality in order to carry out certain abstract-idea steps.  For instance, the claim does not describe any particular unique delivery of information a graphical user interface, nor does it describe how the user interface communicates with the processor and/or relational database in order to deliver professional growth tools.  Rather, it merely recites broad functions of retrieving and providing stored information.  Similarly, the claim does not recite the use of any unconventional data processing techniques in order to automate certain mental and/or manual functions, but instead generically states that they are carried out using instructions stored on memory and executed by a processor, which is how all computers work.  The additional elements in this case fail to add anything more than a generic i.e., graphical user interface) to allow trainees to access the appropriate training materials.  The courts have held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.26  The courts have further held that implementing an abstract idea in a particular technological environment, such as the Internet, or requiring the use of software to tailor information and provide it to the user on a generic computer is not enough to provide significantly more.27
Viewed both individually and as an ordered combination, the additional elements in the claim amount to mere instructions to implement the abstract idea on a general-purpose computer or in a generic technological environment, are not enough to transform the claimed invention into that is significantly more than the abstract idea itself.
The claim is therefore directed to a judicial exception without significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks – pg. 20-30
        2 A Dictionary of Computing, 6 ed.
        3 MPEP 2106.05(I)(A) – Alice, “The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101  terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101  inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).
        4 MPEP 2106.05(a)(II)
        5 Remarks – pg. 30-33
        6 October 2019 Subject Matter Eligibility Update – pg. 12-13
        7 MPEP 2106.05(f) – Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        8 Remarks, July 30, 2019 – pg. 30-31
        9 Specification – par. [0025]
        10 Specification – par. [0018] and [0024] with reference to Fig. 1-2
        11 October 2019 Subject Matter Eligibility Update – pg. 6
        12 Specification – par. [0004]
        13 In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982)
        14 In re Brown, 645 F. App’x 1014, 1015-16 (Fed. Cir. 2016) (non-precedential)
        15 In re Brown
        16 Specification – par. [0029]
        17 Specification – par. [0018]
        18 Specification – par. [0058]
        19 Specification – par. [0019]
        20 Specification – par. [0023]
        21 MPEP 2106.05(f)
        22 MPEP 2106.05(f)
        23 Id.
        24 Specification – par. [0025]
        25 Specification – par. [0060]
        26 MPEP 2106.05(f)
        27 Id.